  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 1 of 37




STATE OF MINNESOTA _                                                     DISTRICT COURT

COUNTY OF HENNEPIN                                          FOURTH JUDICIAL DISTRICT


 Michael Grogan,
                                                   Case Type: Product Liability
               Plaintiff,
                                                   Court File No.:
        V.

 3M Company, 3M Occupational Safety LLC,
 Aearo Holding LLC, Aearo Intermediate
 LLC, Aearo LLC, and Aearo Technologies
LLC
              Defendants.



                                         SUMMONS


THIS SUMMONS IS DIRECTED TO DEFENDANT 3,~.C®1V1'PAN~'.

        1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
P_laintiffs_Complaint_against_y_ou_is_attached to this_Summons._Do not_throw these papers Away,
They are official papers that affect your rights. You must respond to this lawsuit even though
it may not yet be filed with the Court and there may be no court file number on this Summons.

       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this Summons a written response called an
Answer within 20 days of the date on which you received this Summons. You must send a
copy of your Answer to the person who signed this summons located at:

       BCKLAND R'. BLANDo LLP
       800 Lumber Exchange
       10 South Fifth Street
       Minneapolis, MN 55402

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiff s Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
asked for in the Complaint, you must say so in your Answer.
           CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 2 of 37




                4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
       RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
       SUMIVIONS. If you do not Answer within 20 days, you will lose this case. You will not get
       to tell your side of the story, and the Court may decide against you and award the Plaintiff
       eveiything aslced for in the complaint. If you do not want to contest the claims stated in the
       complaint, you do not need to respond. A default judgment can then be entered against you for
       the relief requested in the complaint.

              5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do
       not have a lawyer, the Court Administrator may have information about places where you can
       get legal assistance. Even if you cannot get legal help, you must still provide a written
       Answer to protect your rights or you may lose the case.

             6. , ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
       ordered to participate in an alternative dispute resolution process under Rule 114 of the
       Minnesota General Rules of Practice. You must still send your written response to the
       Complaint even if you expect to use alternative means of resolving this dispute.


                                                                              EcrcLArm & BLArrpo LLP


       Dated: December 23, 2019                                                             ~
                                                                              JO       cicland (#139920)
                                                                              Vince C. Reuter (#390874)
       The undersigned acknowledges that sanctions may
-- - -be-imposed-under-Minn. §-   Stat.- 549.21-1------- - - - -- --- --- -   Jared M. Reams #3( 97159)--------
                                                                              800 Lumber Exchange Building
                .                                                             10 South Fifth Street
             Eokland, Esq.          ~                                         Minneapolis, MN 55402
                                                                              (612) 236-0160

                                                                              Counsel for Plaintiff




                                                                       2
,                                                     ..
        CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 3 of 37




     STATE OF MINNESOTA                                                              DISTRICT COURT

     COUNTY OF HENNEPIN                                                FOURTH JUDICIAL DISTRICT


      Michael Grogan,
                                                              Case Type: Product Liability
                            Plaintiff,
                                                              Court File No.:


      3M Company, 3M Occupational Safety LLC,
      Aearo Holding LLC, Aearo Intermediate
      LLC, Aearo LLC, and Aearo Technologies
      LLC
                        Defendants.



                                                  COMPLAINT


              Plaintiff Michael Grogan, as and for his Complaint against Defendants 3M Company, 3M

    —Occupational Safety I,LC, Aearo Holding LLC, Aearo Intermediate LLC, Aearo LLC, and Aearo

     Technologies LLC (the "Defendants"), states and alleges as follows:

                                         PRELIMINARY ALLEGATIONS

              1. '      Plaintiff commeiices this product liability 'action against Defendants for injuries

     caused by Defendants' design, development, testing, manufacturing, assembling, packaging,

     labeling,* promoting, marketing, distributing, selling and/or supplying Qf defective dual-ended '.

     earplugs (Version 2 CAEv.2) (the "Dual-Ended Earplug(s)") that were used by Plaintiff while

     engaged in'military training and/or while deployed on active military duty. Thousands 'of civilians

     and U.S. military personnel, including Plaintiff, now suffer from hearing loss, tinnitus, and/or other

     severe health concerns caused by Defendants' defective Dual-Ended Earplugs.




     4841-5818-6927, v. 1
     CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 4 of 37




           2.        D"efendants knowingly supplied their defective Dual-Ended Earplugs to civilians

  and to the United States Military from 2003 to 2015 without disclosing Defendants' knowledge of

  the dangerous effects that they caused. Nor did Defendants provide adequate warnings or

  instructions for use of the Dual-Ended Earplugs. Defendants knew that the Dual-Ended Earplugs

  were defective prior to supplying them because Defendants falsified test results and

  misrepresented performance specifications in order to qualify for a multi-million dollar per year

  government contract with the United States. Fraudulent misrepresentations like those made by

  Defendants were alleged by the U.S. Department of Justice in a civil action brought against

  Defendant 3M pursuant to the qui tam provisions of the False Claims Act. Upon information and

  belief, Defendants have not recalled the Dual-Ended Earplugs and they continue to threaten the

  health and well-being of civilians and U.S. military personnel who trust them to protect their

  hearing.

           3.        Plaintiff seeks to recover in this civil action the damages that he suffered and

_—continues_to_.suffer_.as_a_result-_of his use_of_D.efendants'_defective..D.ual-Ended_Earplugs.             .

                                                     PARTIES

           4.        Plaintiff is a resident of California and served in the United States Military during

  a time period between the years 2003 to 2015.

           5.       Defendant 3M Company ("3M") is a Delaware corporation with its principal place

  of business in Minnesota.

           6.       Defendant 3M Occupational Safety LLC is a Delaware limited liability company

  with its principal place of business in Minnesota. Defendant 3M Occupational Safety LLC is a

  wholly owned subsidiary of Defendant 3M.




                     .   .            . .        .    •2           .    .               .   .      .   ..        .


  4841-5818-6927, v. 1
         CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 5 of 37




                7.       Defendant Aearo Holding LLC is a Delaware limited liability company with its

      principal place of business in Minnesota. Defendant Aearo Holding LLC is a subsidiary of

      Defendant 3M.

               8.        Defendant Aearo Intermediate LLC is a Delaware limited liability cornpany'with

      its principal place of business in Indiana. Defendant Aearo Intermediate LLC is a subsidiary of

      Defendant 3M.

               9.        Defendant Aearo LLC is a Delaware limited liability company with its principal

      place of business in Indiana. Defendant Aearo LLC is a subsidiary of Defendant 3M.

               10.       Defendant Aearo Technologies LLC is a Delaware limited liability company with

      its principal place of business in Indiana. Defendant Aearo Technologies LLC is a subsidiary of

      Defendant 3M. Defendant Aearo Technologies LLC also operated under the assumed names of

      "Aearo Company" and "Aearo Technologies."

               11.       Defendants 3M and/or 3M Occupational Safety LLC accluired Defendants Aearo

    _ _Holding_LLC,_Aearo Intennediate LLC,_Aear_o_LLC, and_Aear.o_T_e.chnol.ogies_LLC _(the_"Aear_o__ _—__—__

      Cornpanies") on or about November 15,.2007. ..

                                          JURISDICTION AND VENUE

               12,      This Court has jurisdiction over this civil action pursuant to Minn. Stat. §§ 8.31 and

      484.01(1). Personal jurisdiction over Defendants is proper because Defendants have their principal

      place of business in Minnesota or because they have purposefully availed 'themselves of the

      privilege of conducting activities within Minnesota and maintain regular and continuous business

      contacts within Minnesota.

               13.      Venue is proper in this Court pursuant to Minn. Stat. §§ 542.01 and 542.09 because

      one or more.Defendants reside in Hennepin County in that they have their resident agent, an office,


.    :                       ..   .   .     ..                       .                        .         .
                                                          3.

      4841-5818-6927, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 6 of 37




and a place of business in Hennepin County. Defendant 3M did business in Hennepin County

through its design, development, testing, assembling, manufacturing, packaging, promoting,

marketing, distribution, and/or selling of the defective Dual-Ended Earplugs.

                                     FACTUAL ALLEGATIONS

                                      The Dual-Ended Earplugs

         14.       The Dual-Ended Earplug is a one-sized, dual-ended, triple-flanged earplug that

Defendants created, manufactured, constructed, assembled, designed, tested, promoted,
                                                                                        ,
advertised, marketed, distributed, and/or sold to civilians and to the United States Military from

approximately 2003 to 2015.

         15.       One end of the Dual-Ended Earplug is the color olive and the other end is the color

yellow. Each end of the Dual-Ended Earplug incorporates a single-ended, triple-flanged earplug

called the "Ultrafit" earplug, which Defendants also designed.

         16.       Defendants patented this "multi flanged earplug" design on September 19, 1989 as

provided-in_U.S.1'_atent_No.4.,867,149.

         17. . Although both ends of the Dual-Ended Earplug use the same Ultrafit earplug,

Defendants designed each end to serve a different purpose. Defendants designed the olive=ccolored

end to block as much sound as possible, just'like the single-ended Ultrafit earplug initiaily designed

by Defendants.

         18.      Defendants referred to the olive-colored end of the Dual-Ended Earplug as the

"closed," "blocked," or "linear" end.

         19.      Unlike the olive-colored end, the yellow-colored end of the Dual-Ended Earplug is

attached to a non-linear fllter, which provides level-dependent hearing protection so that users can




                               .          .    .   4. .. . .     .     .     .         ..       . .      .   ~   .   .



4841-5818-6927, v. 1
        CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 7 of 37




    hear low-level sounds (e.g., close-range conversation), while also blocking loud impulse sounds

    (e.g., noises from industrial machines).

              20.      Defendants referred to tlie yellow-colored end of the Dual-Ended Earplug as the

    "open," "unblocked," or "non-linear" end.

                                           Civilian and Military Use

             21.       Beginning in or before 2003, Defendants placed the Dual-Ended Earplugs into the

    commercial market. In turn, because of the design, the United States Military assigned the Dual-

    Ended Earplugs a national stock number and began purchasing the Dual-Ended Earplug in 2003.

             22.       Defendants directly and/or indirectly supplied the Dual-Ended Earplug to military

    personnel and civilians, including Plaintiff, from at least 2003 to 2015, regardless of whether they

    would be used during wartime, combat, or other military-related exigencies.

             23.       The part number and/or SKU of the devices was 370-1011.

             24.       Civilians and military personnel, including Plaintiff, relied on Defendants'

    representations when they used the Dual--Ended_-Earplugs —This—included__-Defendants' _—

    representations that the Dual-Ended Earplugs were safe,. ef£ective, and that they.provided two

    different options for adequate hearing attenuation and/or protection depending on which end of the

~   device the user inserted into his ar her ear.

             25.       In addition to selling the Dual-Ended Earplugs to civilians and the United States

    military, Defendants marketed, distributed, and/or sold the Dual-Ended Earplugs commercially

    under different product names.

             26.      For example, the Dual-Ended Earplug is structurally and technologically identical

    to Defendants' "ARC" earplug. A cosmetic distinction between these earplugs is that the ARC is

    colored. yellow and red irxstead of yello.w and olive.



                                                       E

    4841-5818-6927, v. 1
    CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 8 of 37




          27.      Defendants initially marketed and sold fhe ARC earplug to civilians. For example,

Defendants marketed and sold the ARC earplug to electrical linemen, who frequently encountered

potential hazards from electric ares.

         28.       Because the Dual-Ended Earplug and the ARC earplug are structurally and

technologically identical, Defendants did not design or develop the Dual-Ended Earplug for

exclusive military use.
                                                                    ~

         29.       Defendants designed and developed the Dual-Ended Earplugs for a wide variety of

potential users.

                                    Defendants' Failure to Properly
                                     Test the Dual Ended Earplugs

         30.       Federal and industry regulations required Defendants to test the safety and efficacy

of the Dual-Ended Earplugs before distributing, supplying, and/or selling them to consumers.

         31.       Specifically, Environmental Protection Agency ("EPA") regulations, codified in 30

CFR 211.201 et'seq.; and the Noise Control Act, 42 U.S.C. § 4901 et seq., regulate labeling aiid '"

testing of hearing protection devices.

         32.       Hearing protection devices, like the Dual-Ended Earplugs, are classified by their

potential to reduce noise in decibels ("dB"), which is a term used to categorize tlie power or density

of sound.

         33.      Hearing protection devices must be tested pursuant to guidelines and procedures

proinulgated by the American National Standards Institute ("ANSI").

         34.      These guidelines require manufacturers of hearing protection devices to test for,

and label their devices with, a Noise Reduction Rating ("NRR").

         35.      An NRR is a unit of ineasurement used to determine the effectiveness of hearing

protection devices in decreasing sound exposure in certain environments:
                                                  .6.        .                    ,   .        •   .      .   .




4841-5818-6927, v. 1
            CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 9 of 37




                  36.      The noise measurement procedure published by ANSI, also known as ANSI S3.19-

        1974, governs the NRR labeling and testing of hearing protection devices.

                  37.      The higher the NRR number associated with a hearing protection device, the greater

        the potential for noise reduction in certain environments.

                  38.      The EPA requires manufacturers of hearing protection devices to provide accurate

        NRRs on the labels of their devices.

                 39.       Instead of hiring an independent laboratory to test the NRRs of their hearing

        protection devices, Defendants regularly used their own EARCAL laboratory for that purpose

        since at least December 1999.

                 40.       Unlike independent laboratories, the EARCAL laboratory used improper testing

        procedures that substantially skewed the results of the NRR labeling tests that Defendants

        performed on their own hearing protection devices.

                 41.       For example, Defendants manipulated the-Dual-Ended Earplug by folding back a

--__flange to_cr-e.ate_a tighter fit-but-failed_to_disclose-this-manipulation_in-the-context-of-Defendants-'------

        standard fitting proce.dures.

                 42. , Through Defendants' improper testing procedures that produced skewed and

        unreliable results, Defendants nonetheless discovered in or around 2000 that the Dual-Ended '

        Earplugs were susceptible to imperceptible loosening that would allow harmful sounds to enter

        the user's ear canal and damage the user's hearing.

                 43.       Defendants ignored this finding in favor of other unreliable, biased, or manipulated

        information obtained during testing and inflated the NRR that Defendants placed on the packaging

        when it began supplying the Dual-Ended Earplugs to civilians and military personnel, including

        Plaintiff.


             -             .                   .        .   7       . . .           .   .   . .                      .   .


        4841-5818-6927, v. 1
          CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 10 of 37




                 44.       Defendants knew in 2000 that the design of the Dual-Ended Earplugs prevented a

        proper fit and seal when inserting either end of the device into the usei-'s ear canal according to the

        provided standard fitting procedures.

                 45.       After discovering that their Dual-Ended Earplugs were susceptible to imperceptible

        loosening that would allow harmful sounds to enter the user's ear canal and damage the user's

        hearing, Defendants failed to warn civilians or military users, including Plaintiff, of this danger.

                 46.       Defendants also failed to instruct civilians or military users, including Plaintiff, that

        folding back certain flanges may improve the hearing protection provided by the Dual-Ended

        Earplugs.

                 47.       By fabricating the NRR for the Dual-Ended Earplug in the face of contradictory

        NRR data, Defendants intentionally misstated the amount of protection provided by each end of

        the device.

                 48.       For example, although the open end of the Dual-Ended Earplug provides little to

_   _—no_pro.tec.tion when used according_to_standard ftting procedur.es, Defendants misrepresented to -               ---

        Plaintiffs and the United States militaiy that the open mode. "allow[s] situational awareness .y.et .

        protect[s] against dangerous peak levels with a filter element that reacts instantaneously to provide

        increased protection."

                 49.       Defendants' labeling, packaging, and/or marketing of the Dual-Ended Earplugs are,

        at best, misleading and have caused thousands of innocent users, including Plaintiff, to suffer

        hearing loss and tinnitus.

                 50.       Further, Defendants' testing, labeling, and/or marketing of the Dual-Ended Earplug

        violated EPA regulations, 40 CFR § 211.204-04 et seq., the Noise Control Act, 42 U.S.C. § 4901

        et seq., and ANSI S3.19-1974. .




        4841-5818-6927, v. 1
        CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 11 of 37




                                         Scientific Misrepresentations

               51.      In addition to Defendants' sheltering the defects of the Dual-Ended Earplug,

      misrepresenting the NRR for both ends of the earplug, and failing to warn or provide -proper

      instructions for using the earplug in civilian and military contexts, Defendants also distorted

      scientific sources when marketing, advertising, and/or promoting the Dual-Ended Earplug to

      Plaintiff and the United States military.

              52.       Citing the 1998 Blast Overpressure Study by Daniel Johnson, for example,

      Defendants' marketing brochures declared that "[t]he level-dependent technology used in the

      [Dual-Ended Earplug] has been tested on human subjects and found to be protective at 190 dBP

      for at least 100 exposures (sufficient to cover the loudest weapons in the military inventory,

      including shoulder-fired rockets)."

              53.       Given Defendants' gloss on the Johnson study, customers believed that the Dual-

      Ended Earplug was "protective at 190 dBP for at least- 100 exposures" of the "loudest weapons in -

      the military inventbry,.".

              54.       Although Defendants repeatedly cited the Johnson study froin 2003 to 2015 when

     marketing, advertising, and/or promoting the Dual-Ended Earplug, the Johnson study does not.

     actualiy: show that the Dual-Ended Earplug is "protective -dt '190' dBP for at -least 100 exposures."

              55.      Defendants knew that the Johnson study did not actually-show that the Dual-Ended

     Earplug is "protective at 190 dBP for at least' 100 exposures" when they made that representation.          ,

              56.      Even though Defendants knew that the 1998 Johnson study did not support their

     claim that the Dual-Ended Earplug was "protective at dBP for at least 100 exposures," Defendants

     continued to knowingly market, advertise, and/or promote the product to the public based on that

     false statement...


..   . ..                   . .             .~         9 . .     .     .   ..             . .     •          :   ~   .



     4841-5818-6927, v. 1
            CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 12 of 37




                     57.    Defendants did so despite acknowledging in their public press releases that

          "[t]innitus, often referred to as `ringing in the ears,' and noise-induced hearing loss can be caused

          by a one-time exposure to hazardous impulse noise, or by repeated exposure to excessive noise

          over an extended period of time."

                                                 Fraudulent Concealment

                     58.    At all times material hereto, Defendants committed a continuing fraud in

          obfuscating and failing to disclose facts that were known to them relating to their fraudulent testing

          of the Dual-Ended Earplug and defective design of the product—facts that were not discovered

         and could not have been discovered by any person, including Plaintiff, while undertaking

         reasonable due diligence.

               '     59.    Plaintiff did not and could not have discovered with reasonable diligence the

         veritable facts regarding Defendants' misrepresentations, omissions, faulty testing, and/or the

         defective design of the Dual-Ended Earplug.

                     60. . Nor could Plaintiff have discovered that Defendants' Dual-Ended Earplug caused

         his hearing-related injuries and/or sequelae ihereto because the earplug iniperceptibly loosened, as ,

         Defendants knew all along.

                     6L - Defendants 'are jointly and severally'iiable to Plaintiff 'for their'°individual and

         collective tortious acts.

                                                  CAUSES OF ACTION

                                                       COUNTI
                                                  (STRICT LIABILITI)

                                          Failure to Warn and Use Defectiveness

                     62.    Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

    :   . -herein.
.                      .        .   .      ...      .         0.
                                                             1

         4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 13 of 37




         63.       Defendants had a duty to provide proper fitting instructions and warn Plaintiff.about

the defects and the dangers associated with using the Dual-Ended Earplugs, of which they knew, .

or in the exercise of ordinary care, should have known, from the time that the Dual-Ended Earplugs

left Defendants' control up until and at all times during the Plaintiffls use thereof.               I




         64.       At the time - Defendants tested, designed, manufactured, configured, assembl.ed,

marketed, advertised, sold for consideration, and/or provided the Dual-Ended Earplugs, and at all

times until the date of Plaintiffls injuries, the Dual-Ended Earplugs contained defects and risks

capable of causing hearing injuries. These defects and risks were known or, through the use of

scientific knowledge then available, knowable to Defendants.

         65.       At all times herein mentioned, said risks and defects presented a substantial danger

of serious injury to Plaintiff as a user of the Dual-Ended Earplugs.

         66.      Defendants breached their duty by failing to warn Plaintiff of these dangers and by

failing to provide adequate instructions for use.

         6.7..    The.Dual-Ended Earpl.ugs that were used by. Plaintiff were defective when they left

the control of Defendants.

         68.      At all relevant times, the substantial dangers involved in the reasonably foreseeable

uses of•the Dual-Endeci. Earplugs (whicli were made dangefous by their-defective design and lack

of sufficient warnings) cau.sed the Dual-Ended Earplugs to have an unreasonably dangerous

propensity to, cause hearing loss and other injuries, including tinnitus, and that was known or

knowable to Defendants.

         69.      The warnings accompanying the Dual-Ended Earplugs did not adequately warn and

instruct Plaintiff, in light of the risks known or knowable to Defendants, of the dangers associated




4841-5818-6927, v. 1
       CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 14 of 37




     with the Dual-Ended Earplugs, including, but not limited to, Defendants' failure to provide

     adequate instructions for use or the dangers of hearing injuries.

              70.      The warnings accompanying the Dual-Ended Earplugs failed to provide the level

     of information that the consuming public, whether the consumer is a civilian or a military

     servicemember, including Plaintiff, would expect when using the product in a manner reasonably

     foreseeable to Defendants. Defendants either recklessly or intentionally hid, minimized, and/or

     downplayed the risks related to the Dual-Ended Earplugs, including but not limited to, the risk of

    the Dual-Ended Earplugs to imperceptibly loosen in the wearer's ear, and the lack of effectiveness

    when the opposing flanges of the Dual-Ended Earplugs were not rolled back.

             71.       Defendants failed to provide adequate warnings, instructions, guidelines, and/or

    admonitions to members of the consuming public, whether the consumer is a civilian or a military

    servicemember, including Plaintiff, of the design defects that existed in the Dual-Ended Earplugs

    and which were known or knowable to Defendants.

             -7.2.     Defendants knew that these substantial dangers were not readily recognizable.to an

    ordinary
          • consumer, whether that consumer is a civilian or a military servicemember, including

    Plaintiff, and that consuiners would utilize the Dual-Ended Earplugs without inspection.

             73.       Defendants' failui-e to warn'of these substantial -dangers fendefed the Dual-Ended

    Earplugs unreasonably dangerous to Plaintiff.

             74.      If Defendants had given adequate instructions and warnings regarding the Dual-

    Ended Earplugs, these instructions and warnings could have reduced the risk of harrri to members

    of the consuming public, whether the consumer is a civilian or a military servicemember, including

    Plaintiff.




-   : ~.      .            •              .            12 . . .           .        .     .     .            .



    4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 15 of 37




       .. 75.      At the time of Plaintiff's injury, Plaintiff was using the Dual-Ended Earplugs in a

manner that was reasonably foreseeable to Defendants.

          76.      Plaintiff would have complied with alternative instructions for use of the Dual-

Erided Earplugs had Defendants provided Plaintiff with such alterriative instructions.

                                             Design Defect

         77.       At all relevant times herein mentioned, Defendants tested, designed, fabricated,

manufactured, distributed, and/or marketed the Dual-Ended Earplugs to civilians and the United

States Military, including Plaintiff.

         78.       At all relevant times herein mentioned, the Dual-Ended Earplugs were in

substantially the same condition as when they left Defendants' possession.

         79.       At all relevant times herein mentioned, the Dual-Ended Earplugs were defective in

their design in that, among other things, they would not, could not, and did not perform in a manner

as safely as an ordinary consumer would expect. For example, the Dual-Ended Earplugs were

defectively designed_with too. short. a stem that caused the earplugs to imperceptibly loosen in.the

wearer's ear.

         •80.      At all relevant times herein mentioned, the Dual-Ended Earplugs were further

defective in-des7gn because the benefits of their de'sign were outweighed by the risks they-posed• -

to consumers, such as Plaintiff, when used in a foreseeable manner and because the defective

design rendered the Dual-Ended Eai-plugs unreasonably*dangerous to users such as PIaintiff.

         81.      At all relevant times herein mentioned, the Dual-Ended Earplugs were further

defective in design because they failed to comply with the safety specifications mandated by law,

regulation, or other obligation for the safety of Plaintiff and other consumers.




                                                   13

4841-5818-6927, v. 1
                 CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 16 of 37




                         82.      At all 'relevant times herein mentioned, the Dual-Ended Earplugs were further

               defective in design because there existed a reasonable alternative design that would have reduced

               the risk posed by the Dual-Ended Earplugs.

                         83.      At all relevant times, the Dual-Ended Earplugs were used in a manner that was

               foreseeable and intended by Defendants.

                         84.      As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

               serious injuries, including but not limited to hearing loss and tinnitus.

                         85.      As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

               and/or will require more healthcare and services and did incur medical, health, incidental, and

               related expenses. Plaintiffs may also require additional medical and/or hospital care, attention, and

               services in the future.

                                                             COUNT II
                                                           (NEGLIGENCE)

                         86.      Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth                    ~
----- -   --               --.— --- -•       - --       ---- ----               - --    .     .     - - -------.-"-- -   -   - — - • -- -- ---=
               herein.


                         87.      Defendants each had a duty to use their professional expertise and exercise that

               degree of skill and learning ordinarily used under the same or similar business by a persori or entity .

               in Defendants' business of designing, developing, testing, manufacturing, marketing, and/or

               distributirig hearing protection devices.

                         88. . Defendants breached their- respective duties by failing to . exercise the required

               degree of care in designing, developing, testing, manufactui-ing, marketing, and/or distributing

               hearing protection devices in a manner designed to provide the specified level of hearing

               protection.




                                                                    14

               4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 17 of 37




           89.     Plaintiff was damaged by Defendants' conduct, including but not limited to damage

 to his hearing.

           90.     The damages suffered by Plaintiff were or should have been reasonably foreseeable

to Defendants.

          91.      Defendants' breaches are a direct and proximate cause of the injuries and damages

suffered by Plaintiff in an amount not yet fully determined, but in excess of $50,000. Plaintiff is

entitled to recover damages and other relief as available, at law or equity, as a direct and proximate

result of Defendants' conduct.

                                            COUNT III
                                       (NEGLIGENCE PER SE)

          92.      Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

          93.      Defendants, through their testing, distributing, designing, marketing, and/or

'labeling'of the- Dual-Encled Eaiplugs, violated federal reguiations ancl statutes including, but not

limited to, the False Claims Act, 31 U.S.C. § 3729, et seq:, the Noise Control Act, 42 U.S.C. §

4901, et seq., 40 C.F.R. § 211.204-4(e), and 40 C.F.R. § 211.206-1 of the EPA regulations.

          94.      Defendants also violated. the . ANSI. S3.194974 testing. protocol, federal

specifications governing the product, and all applicable consumer protection statutes.

    .     95:      Defendants' violations of these state and federal laws and regulations are tlie direct

and proximate cause of Plaintiffs injuries.

          96.      Plaintiff is within the class of persons that the statutes and regulations are designed

to protect, and Plaintiff s injuries are the type of harm the statutes and regulations are designed to

prevent.




                                                    15

4841-5818-6927, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 18 of 37




            97.    Defendants' actions also breached their parallel common law duties to provide safe

products, to advertise honestly, and to provide reasonable assurances with respect to the safety and

effectiveness of the Dual-Ended Earplugs for the purposes that Defendants advertised.

            98.    Defendants' violations of the aforementioned laws, statutes, and regulations

constitute a breach of duty subjecting Defendants to civil liability for all damages arising

therefrom, under theories of negligence per se.

            99.    As a direct and proximate result ofDefendants' statutory and regulatory violations,

Plaintiff suffered serious injuries, including but not limited to hearing loss and tinnitus.

            100.   As a direct and proximate result ofDefendants' statutory and regulatory violations,

Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

incidental, and related expenses. Plaintiffs may also require additional medical and/or hospital

care, attention, and services in the future.

                                          COUNTIV
                               (BREACH OF EXPRESS• WARRAIVTI) -

            101.   Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

            102.   At all times material he'reio, Defendants expressly warranted by way of written

literature including, but not limited to, product labeling, articles, advertising, certifications,

promotional materials, and/or other'documents that the Dual-Ended Earplugs were safe; effective;            ,
fit, and proper for their intended use or foreseeab.le uses and conformed to federal regulations and

specifications.

            103.   Plaintiff utilized Defendants' Dual-Ended Earplugs, using the provided instructions

for use, for the purposes of protecting against loud sounds that could cause damage to his hearing.

In so doing; Plaintiff relied upon fhe skilI, ' judgment; representation, and the foregoing written
        .                               . .      .        .   .      .         . .
                                                     16

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 19 of 37




warranties of Defendants. Said warranties and representations were false, misleading and

inaccurate in that the Dual-Ended Earplugs were not in compliance with federal regulations and/or

did not conform to or perform in accordance with approved specifications and malfunctioned

during use and were therefore not safe and effective and were unfit for the uses for which they

were intended or put with the knowledge and/or encouragement and/or approval of Defendants.

           104.    Apart from any other misrepresentations alleged above, the Dual-Ended Earplugs'

packing states that the closed end provides a"22" NRR and the open end provides "O" NRR, but

it does not state that this protection cannot be consistently achieved unless the user folds back

certain flanges.

           105.    As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

serious injuries, including but not limited to hearing loss and tinnitus.

           106.    As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

and/or will require more healthcare and services and did incur medical, health, incidental, and

related expeDses. Plaintiffs may also require.additional medical and/or hospital_care, attention, and, _.

services in the future.

                                          COUNT V .
                               (BREACH OF IMPLIED* WARRANTY)

           107.    Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

hei•ein.

           108.   Before, during, and after the time that the Dual-Ended Earplugs were used by

Plaintiff, Defendants impliedly warranted to Plaintiff that the Dual-Ended Earplugs were of

merchantable quality, were manufactured, labeled, and/or packaged in accordance with federal

regulations, complied with applicable federal regulations and approved specifications, and were




                                                    17

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 20 of 37




safe, effective and fit for the use for which they were intended or for other known or foreseeable'

uses.

          109.     Plaintiff was unskilled in the research, design, and manufacture of the Dual-Ended

Earplugs and reasonably relied entirely upon Defendants' skill, judgment, and implied warranties,

including the instructions provided, in utilizing the Dual-Ended Earplugs.

          110.     Defendants' Dual-Ended Earplugs were not manufactured, packaged, and/or

labeled in accordance with federal laws and regulations, did not conform to or perform in

accordance with approved specifications and were therefore neither safe nor effective for their

intended, known or foreseeable uses, nor of inerchantable quality, as warranted by Defendants, in

that they had the potential to malfunction and cause hearing injuries when put to their intended,

known, or foreseeable uses.

          111.     As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

serious injuries, including but not limited to hearing loss and tinnitus.

          l U. _ As a dire.r,,t. and proximate result of Defendants' acts and conduct, Plaintiff requires

and/or will. require more healthcare and services and did incur medical, health, incidental, and

related expenses. Plaintiffs may also require additional medical and/or hospital care, attention, and

services in the future.

                                         COUNT VI
                              (NEGLIGENT MISREPRESENTATION)

          113.     Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

          114.    Defendants made negligent misrepresentations with respect to the Dual-Ended

Earplugs including, but not limited to, the following:




                                                    18

4841-5818-6927, v. 1
           CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 21 of 37




                       A: Defendants misrepresented, through oral representations, labeling,
                           advertising, marketing materials, and/or publications; that the Dual-Ended
                           Earplugs had been tested and found to constitute safe and effective
                           protection against loud impulse noises when using their provjded standard
                           instructions for use;

                       B.       Defendants misrepresented, through oral representations, labeling,
                                advertising, marketing materials, and/oz publications, that an NRR 22 for
                                closed end and an NRR of 0 for open end could be consistently achieved
                                without wearers folding back the earplug's opposing side's flanges befor.e
                                inserting the Dual-Ended Earplug;

                       C.       Defendants misrepresented, through oral representations, labeling,
                                advertising, marketing materials, and/or publications, that the Dual-Ended
                                Earplugs would not imperceptibly become loose, and thus less effective,
                                subsequent to insertion; and

                       D.       Defendants misrepresented, through oral representations, labeling,
                                advertising, marketing materials, and/or publications, that the Dual-Ended
                                Earplugs conformed to best manufacturing practices, U.S. military
                                specifications, and federal regulations governing hearing attenuation
                                devices.

                  115.      Defendants did not exercise reasonable care or competence in obtaining or

         eommunicating informatiori to-the"public regarding the characteristics*and qualities of the Dual-
                                           -     ---~           —       ------ ------ - •-----                     --   .   —-—
------= Ended Earplugs.---

                  116.      Plaintiff reasonably relied upon Defendants' misrepresentations regarding the

         Dual=Ended EarpIugs.

                  117.      As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

         serious injuries, including but not limited to hearing loss and tinnitus.

                  118.      As a direct and proximate result of Defendants'- acts and conduct, Plaintiffrequires

         and/or will require more healthcare and services and did incur medical, health, incidental, and

         related expenses. Plaintiffs may also require additional medical and/or hospital care, attention, and

         services in the future.




         4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 22 of 37




                                         COUNT VII
                               (FRAUDULENT MISREPRESENTATION)

          119. . Plaintiff incorporates all pxevious. paragraphs of this Compl,aint as if ful.ly set forth.

herein.

          120. Defendants made fraudulent misrepresentations with respect to the Dual-Ended

Earplugs including, but. not limited. to, the following:

              A.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications; that the Dual-Ended
                       Earplugs had been tested and found to constitute safe and effective
                       protection against loud impulse noises when using their provided standard
                       instructions for use;

              B.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications that an NRR 22 for
                       closed end and an NRR of 0 for open end could be consistently achieved
                       without wearers folding back the eaiplug's opposing side's flanges before
                       inserting the Dual-Ended Earplug;

              C.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that Dual-Ended
                       Earplugs would not imperceptibly become loose, and thus less effective;
                       subseguent to irisertion; and                                     _

              D.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and publications that the Dual-Ended
                       Earplugs conformed to best manufacturing practices, U.S. military
                       specifications, and federal regulations governing hearing attenuation
                       devices.

          121. Defendants knew that their misrepresentations were false, yet they willfully,

wantonly, and recklessly disregarded their oliligation to provide truthful representations regarding

the safety and risks of the Dual-Ended Earplugs to consumers and end users, including Plaintiff.

          122. Defendants made their misrepresentations with the intent that consumers and end

users, including Plaintiff, would rely upon them.




                                                     20

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 23 of 37




          1.23. Defendants' misrepresentations were made with the intent of defrauding and

deceiving consumers and end users, including Plaintiff, to induce and encourage use and sale of

the Dual-Ended Earplugs.

          124.     Plaintiff relied upon Defendants' representations and in the absence of Defendants'
                                                                                                           c
representations, Plaintiff would not have used the Dual-Ended Earplugs in the manner- in which

Plaintiff used them.

          125.     Defendants' fraudulent representations evidence their callous, reckless, and willful

indifference to the health, safety, and welfare of consumers and end users, including Plaintiff.

          126.     Defendants committed their conduct with knowing, conscious, wanton, willful, and

deliberate disregard for the value of human life or safety and the rights and, specifically, the safety

of consumers and end users such as Plaintiff.

          127.     As a direct and proximate result of Defendants' acts and conduct, Plaintiff suffered

serious injuries, including but not limited to hearing loss and tinnitus.

          128. . As a direct and proximate result.of Defendants' acts and conduct, Plaintiffrequires

and/or will. require more healthcare and services and did incur medical, health, incidental, and

related expenses. Plaintiff may also require additional medical and/or hospital care, attention, and

services in the future.

                                        COUNT VIII
                                (FRAUDULENT CONCEALMENT) . .

          129.    Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein:

          130.    Defendants fraudulently concealed information with respect to the Dual-Ended

Earplugs including, but not limited to, the following:




                                                  .21

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 24 of 37




              A.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs had been tested and found to constitute safe and effective
                       protection against loud impulse noises when using their provided standard
                       instructions for use;

              B.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that an NRR 22 for
                       closed end and an NRR of 0 for open end could be consistently achieved
                       without wearers folding back the earplug's opposing side's flanges before
                       inserting *the Dual-Ended Earplug;

              C.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs would not imperceptibly become loose, and thus less effective,
                       subsequent to insertion; and

              D.       Defendants misrepresented, through oral representations, labeling,
                       advertising, marketing materials, and/or publications, that the Dual-Ended
                       Earplugs confonned to best manufacturing practices, U.S. military
                       specifications, and federal regulations governing hearing attenuation
                       devices.

         131.      Defendants had sole access to material facts regarding the dangers and

unreasonable risks of the I}ual=Ended Earplugs.

         132.      Defendants intentionally concealed information regarding the risks of the Dual-

Ended Earplugs and Defendants kiiew that their representations were false upon this concealment.

         133. 1 Defendants intentionally concealed information fegarding the risks of the Dua1=*

Ended Earplugs with the intent that consumers and end users, including Plaintiff, would rely upon

Defendants' misrepresentations and omissions regarding material facts.                               :

         134. Plaintiff relied upon Defendants' representations and Plaintiff•was unaware of the-

substantial risks of the Dual-Ended Earplugg because Defendants concealed these material facts

from consumers and end users, including Plaintiff.




                                                     22.

4841-5818-6927, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 25 of 37




           135.    Defendants committed their conduct with knowing, conscious, wanton, willful, and

deliberate disregard for the value of human life or safety and, specifically, the rights and safety of

consumers and end users such as Plaintiff.

           136.    As a direct and proximate'result of Defendants' acts and 'conduct, Plaintiff suffered

serious injuries including, but not limited to, hearing loss and tinnitus.

           137.    As a direct and proximate result of Defendants' acts and conduct, Plaintiff requires

and/or will require more healthcare and services and did incur medical, health, incidental, and

related expenses. Plaintiff may also require additional medical and/or hospital care, attention, and

services in the future.

                                          COUNTIX
                             (PREVENTION OF CONSUMER FRAUD)
                                  (Minn. Stat. § 325F.68 et seq.)

           138.    Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.

           139.    lYlinnesota statute prohibits parties fr.om any engaging in any "fraud, false pretense,

false promise, misrepresentation, misleading statement or deceptive practice,.with the intent that

others rely thereon in connection with the sale of any merchandise, whether or not any person has.

in fact been misled, deceived, or damaged."

           140.   The Dual-Ended Earplugs fall within the definition of "merchandise" under the

subject Minnesota statute.

           141.   Defendants each fall within the definition of "person" under the subject Minnesota

statute.

           142.   Defendants have advertised and sold the Dual-Ended Earplugs under the subject

Minnesota statute.



                                                    23

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 26 of 37




         143.      Defendants committed repeated and willful, unfair, or deceptive acts or practices,

and unconscionable trade practices, in connection with the sale, marketing, and/or distribution of

their Dual-Ended Earplugs.

         144. * Defendants' unfair, deceptive, and unconscionable representations, concealments,

and omissions were reasonably calculated to deceive consumers and end users; including Plaintiff.

         145.      Defendant's misrepresentations, concealments, and omissions constitute a willful

course of conduct which continues to this day.

         146.      Defendants misrepresented, through their labeling, advertising, marketing

materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

constitute safe and effective protection against loud impulse noises using their provided, standard

instructions for use.

         147.      Defendants misrepresented, through their labeling, advertising, marketing

materials, and/or publications, that an NRR "22" for closed end and an NRR of "0" for open end

could be co.nsistently achieved without wearers foldirig back the flanges on the opposing end.

         148.      Defendants misrepre$ented, through their labeling; - advertising, . marketing

materials, and/or publications, that their Dual-Ended Earplugs would not imperceptibly become

loose in the user's ear subsequent to insertion, rendering the earplugs less effective or ineffective.

         149.     Defendants misrepresented, through their labeling, advertising, marketing

materials,~ and/or publications, that their Dual-Ended Earplugs conformed to best manufacturing

practices, U.S. military specifications, and federal regulations governing hearing attenuation

devices.

         150.     Defendants also omitted material facts, causing confusion or misunderstanding as

to approval or certification of goods or services.



                                                  I~'1

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 27 of 37




          151. - Defendants failed to disclose the material facts that, for example, the Dual-Ended

Earplugs were not in compliance with best practices, laws, specifications, and regulations. But for

these material factual omissions, Defendants would not have been able to sell the Dual-Ended

Earplugs as they were manufactured.

         152.      Defendants -wrongfully represented that the Dual-Ended Earplugs they

manufactured, marketed, and/or sold possessed characteristics, uses, or benefits that they do not in

fact possess.

         153.      Defendants also wrongfully misrepresented that the Dual-Ended Earplugs were

safe and effective when in fact such representations were untrue, false, and misleading.

         154.      Defendants also exaggerated and introduced ambiguity as to material facts and

omitted material facts regarding the Dual-Ended Earplugs with the intent to deceive.

         155.      Because of the Dual-Ended Earplugs defects, which Defendants concealed and

misrepresented, the Dual-Ended Earplugs lacked hearing attenuation value, and in fact caused

hearing : injuries. Therefore, Defendants' sales and marketing of the Dual-Ended Earplugs

constituted a violation of Minnesota statute.

         156.      Defendants also failed to correct prior misrepresentations and omissions about the

risks and true hearing attenuation value of the Dual-Ended Earplugs as provided in their standard

instructions for use. Defendants' omissions rendered even their seemingly truthful 'statements

about the Dual-Ended Earplugs deceptive.

         157.     All Defendants' actions of fraud, false pretenses, false promises,

misrepresentations, misleading stafements, and deceptive practices discussed herein, were made

with the intent that consumers, whether civilian or military servicemembers, including Plaintiff,

would rely upon them.



                                                  m

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 28 of 37




          158.     The damages which Plaintiff seeks to recover were sustained as -a direct and

proximate cause of Defendants' intentional actions and omissions.

          159.     Because of Defendants' omissions and deceptive misrepresentations, Plaintiff has

incurred significant damages, including, but not limited to, those alleged throughout this

Complaint, which are expressly incorporated herein by reference.

          160.     Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 8.31, which

creates a private right of action when the action would benefit the public. The present action

benefits the public in Plaintiffls community, the State of Minnesota, and the United States. In

addition to placing thousands of civilians and military servicemembers, including thousands of

Minnesotans, at risk of suffering hearing damage and other impairment, Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. military's repeated purchases of the

defective earplugs and because of the enormous medical costs associated with treating military

servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and. continue to

be sold by others, these costs are continuing. Defendants' conduct was diracted in.ord.er to.increase

profits at the expense.of consumers' health and safety, including U.S..military servicemembers. A.

significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

consumers. Plaintiff seeks monetary and injunctive relief in order to . stop further

misrepresentations by Defendants that have caused, and are continuing to cause, significant

injuries such as hearing loss and tinnitus.

                                        COUNT X
                               (UNLAWFUL TRADE PRACTICES)
                                    (Minn. Stat. § 325D.09 et seq.)

          161.    Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

herein.



                                                   26 •

4841-5818-6927, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 29 of 37




           162.    Minnesota statute provides that "[n]o person shall, in connection with the sale 6f

merchandise, knowingly misrepresent, directly or indirectly, the true quality, ingredients or origin

of such merchandise.

           163.    Defendants each fall within the definition of "person" under the subject Minnesota

statute.

           164.    The Dual-Ended Earplugs are "merchandise" under the subject Minnesota statute.

           165.    Defendants misrepresented the true NRR value of the Dual-Ended Earplugs using

the provided fitting instructions. Defendants further engaged in an aggressive marketing campaign

that sought to promote the Dual-Ended Earplugs as safe, effective, and suitable for consumers and

end users, such as Plaintiff, when Defendants knew that this was not the case.

           166.    Because of the dangerous nature of the Dual-Ended Earplugs, Defendants'

manufacturing, marketing, sales, and/or distribution unlawfully caused hearing injuries to

consumers and end users, such as Plaintiff.

           167.    As alleged herein,, Defendants .wrongfull.y represented. that the Dual-Epded

Earplugs they manufactured, marketed, and sold possessed characteristics, uses, or benefits that

they do not in fact possess.

         168.      Defendants also wrongfully represented_ that the .Dual-Ended Earplugs were safe

and effective using their standard instnactions for use, when such representations were untrue,

false, and misleading.

         169.      Defendants also exaggerated and/or introduced ambiguity as to material facts and

omitted material facts, which tended to deceive and/or did in fact deceive.

         170.     The dangerous nature of the Dual-Ended Earplugs, which Defendants concealed

and misrepresented, caused hearing injuries. to thousands of civilians and Military servicemembers,



                                                  27

4841-5818-6927, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 30 of 37




including Plaintiff. Therefore, Defendants' sales and marketing of the Dual-Ended Earplugs

violated Minnesota statute.

           171.      Defendants also omitted or concealed material facts and failed to correct prior

misrepresentations and omissions about the risks and benefits of the Dual-Ended Earplugs using

their provided instructions for use. Defendants' omissions rendered even their seemingly truthful -

statements about the Dual-Ended Earplugs deceptive.

          172.      Because of Defendants' omissions and deceptive misrepresentations to consumers

and end users, such as Plaintiff, Plaintiff has incurred significant damages, including, but not

limited to, those alleged throughout this Complaint, which are expressly incorporated herein by

reference.

          173.      The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of Defendants' intentional acts and omissions.

          174.      Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 325D.15.

          175. _ Plaintiff seeks injunctive rel•ief and actual damages under Minn. Stat. §_8.31, which

creates a private right of action when the action would benefit the public. The present action

benefits the public in Plaintiff's community, the State of Minneso.ta, and the United States. In

addition to placing thousands of civilians and military servicemembers, including thousands of

Minnesotans, at risk of suffering hearing damage and other impairment, Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. military's repeated purchases _ of the

defective earplugs and because of the enormous medical costs associated with treating military
                                           ~
servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and continue to

be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

profits at the expense of consumers' health and safety, including U.S. militaiy servicemembers. A



                            :                      28

4841-581.8-6927, v: 1 . .
        CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 31 of 37




      significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

      consumers. Plaintiff seeks monetary and injunctive relief in order to stop further

     misrepresentations by Defendants that have caused, and are continuing to cause, significant

     injuries such as hearing loss and tinnitus.

                                                  ' COUNT XI •
                                       (DECEPTIVE TRADE PRACTICES)
                                          (Minn. Stat. § 325D.43 et seq.)

               176.      Plaintiff incorporates all previous paragraphs of this Complaint as if fully set forth

     herein.

               177.      Minnesota law prohibits deceptive trade practices. Minnesota statue provides that

     a"person engages in a deceptive trade practice when, in the course of business, vocation, or

     occupation, the person: ...(5) represents that goods or services have sponsorship, approval,

     characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has

     a sponsorship, approval, status, affiliation, or connection that the person does not have; ...(7)

_ represents.that goods or services are of a particular standard, quality;or grade, or that goods are of_

     a particular style or model, if they are of another; ...(13) eiigages. in any other coxiduct which

     similarly creates a likelihood of confusion or of misunderstanding."

               178.      Defendants are each a"person" under the subject Minnesota statute. .

               179.     The Dual-Ended Earplugs are "goods" under the subject Minnesota statute.

               180.      Defendants' unfair, deceptive, and unconscionable representations, concealments,

     and omissions were reasonably calculated to create confusion and misunderstanding as to the

     nature and efficacy of the Dual-Ended Earplugs, and in doing so deceived consumers and end

     users, including Plaintiff.




                                                          29

 • • 4841-6818-6927, v. 1 .      .   .. • . .                               . •.               ..
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 32 of 37




          181.     Defendants misrepresented, through their labeling, advertising, marketing

materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

constitute safe and effective protection against loud impulse noises when using their provided

instructions for use. Specifically, Defendants misrepresented, through their labeling, advertising,

marketing materials, and/or publications, that an NRR "22" for closed end and an NRR of "0" for

open end could be consistently achieved without users folding back the flanges on the opposing

end.

         182.      Because of the dangerous nature of the Dual-Ended Earplugs, Defendants' testing,

designing, labeling, manufacturing, marketing, sales, and/or distribution practices unlawfully

caused hearing injuries to thousands of consumers and end users, including Plaintiff.

         183.      Defendants wrongfully represented that the Dual-Ended Earplugs they

manufactured, marketed, and sold had characteristics, uses, or benefits that they do not have.

         184.      Defendants wrongfully represented that the Dual-Ended Earplugs were safe and

effective when such representations were untrue, false, and misleading.

         185.      Because of the dangerous nature of the Dual-Ended Earplugs, which Defendants

concealed and misrepresented, they lacked hearing attenuation value, and . in fact caused hearing

injuries to thousands of consumers and end users, including Plaintiff. Therefore, Defendants'

marketing of the Dual-Ended Earplugs constituted a violation of Minnesota statute.

         186.     Defendants also failed to correct prior misrepresentations and oinissions about the

risks and true hearing attenuation value of the Dual-Ended Earplugs. Defendants' omissions

rendered even their seemingly truthful statements about the Dual-Ended Earplugs deceptive.

         187.     Defendants repeatedly omitted material information to consumers and end users,

including Plaintiff, which has directly led to Plaintiff's hearing injuries.



                                                  30

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 33 of 37




          188.     Defendants also used exaggeration and/or created ambiguity as to material .facts

and/or omitted material facts, which tended to deceive and/or did in fact deceive.

          189.     Defendants also exaggerated and introduced ambiguity as to material facts and

omitted material facts regarding the Dual-Ended Earplugs with the intent to deceive and which did

in fact deceive.

         190.      Because of Defendants' deceptive trade practices, Plaintiff has incurred significant

damages including, but not limited to, those alleged throughout this Complaint, which are

expressly incorporated herein by reference.

         191.      Defendants' intentional acts and omissions constitute a direct and proximate cause

of the damages that Plaintiff sustained and seeks to recover.

         192.      Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 325D.45.

         193.      Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 8.31, which

creates a private right of action when the action would benefit the public. The present action

benefits the public in Plaintiff's community, the State of Minnesota, and. the•.United_States._ In

addition to placing thousands of civilians and military servicemembers, including thousands of

Minnesotans, at risk of suffej•ing hearing damage and other impair.ment, Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. militaiy's repeated purchases of the

defective earplugs and because of the enormous medical costs associated with treating military

servicemembers. Moreover, because the'Dual-Ended Earplugs were not recalled and coritinue to

be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

profits at the expense of consumers' health and safety, including U.S. military servicemembers. A

significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

consumers. Plaintiff seeks monetary and injunctive relief in . order to stop further



                                                   31

4841-5818-6927, v. 1
  CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 34 of 37




misrepresentations by Defendants that have caused, and are continuing to cause, significant

injuries such as hearing loss and tinnitus.

                                           COUNT XII
                            (FALSE STATEMENT IN ADVERTISEMENT)
                                   (Minn. Stat. § 325F.67 et seq.)

          194.      Plaintiff incorporates all previous paragraphs of this Complaint as if fully -set forth

herein.

          195.      In pertinent part, Minnesota statute provides that: "Any person, firm, corporation,

or association who, with intent to sell or in anywise dispose of inerchandise, securities, service, or

anything offered by such person, firm, corporation, or associati'on, directly or indirectly, to the

public, for sale or distribution ... or to induce the public in any manner to enter into any obligation

relating thereto ... or any interest therein, makes, publishes, disseminates, circulates, or places

before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated,

or placed before the public, in this state, in a newspaper or other publication, or in the form of a

book, notice, handbill, poster,_bill, label,_price tag,_circular,__parnphlet,_program,: or_letter.,_ or_ over__--_

any radio or television station, or in any other way, an advertisement of any sor.t regarding

merchandise ... or anything so offered to the public, for use, consumption, purchase, or sale,

which advertisement contains any material assertion, representation, or statement of fact which is

untrue, deceptive, or misleading, shall, whether or not pecuniary or other specific damage to any

person occurs as a direct result thereof, be guilty of a misderrieanor, and any such act is declared

to be a public nuisance and may be enjoined as such."

          196.     Defendants are each a"person" under the subject Minnesota statute.

          197.     The Dual-Ended Earplugs are "merchandise" under the subject Minnesota statute.




                                                     32

4841-5818-6927, v. •1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 35 of 37




           198.      Defendants fraudulently induced the-consumers into purchasing the Dual-Ended

 Earplugs by misrepresenting that the Dual-Ended Earplugs complied with applicable law,

 regulations, and specifications. The Dual-Ended Earplugs did not, in fact, comply with said law,

 regulations, and specifications.

           199.      Defendants misrepresented to consumers., through their labeling, advertising,

marketing materials, and/or publications, that an NRR "22" for closed end and an NRR of "O" for

open end could be consistently achieved without wearers folding back the flanges on the opposing

end.

           200.      Defendants misrepresented, through their labeling, advertising, marketing

materials, and/or publications, that the Dual-Ended Earplugs had been tested and found to

constitute safe and effective protection against loud impulse noises using provided standard

instructions for use.

          201_ Defendant misrepresented, through their•labeling, advertising, marketing materials,

and/or publications,. that the Dual-Ended Earplugs wauld not imperceptibly_ becoxne_loos.e, _and _____.__ __ _•_

thus less effective, or ineffective, subsequent to insertion.                                  ~

          202.       Defendants' false and deceptive advertising practices fraudulently induced

consumers into purchasing the Dual-Ended Earplugs.

          203.       Because of Defendants' false statements, consumers and end users, including

Plaintiff, incurred significant damages includitig, but not limited to, those alleged throughout this

Complaint, which are expressly incorporated herein by reference.

          204.      The damages which Plaintiff seeks to recover were sustained as a direct and

proximate cause of Defendants' intentional actions and omissions.




                                                  33

•4841-5818-6927•, v. 1
   CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 36 of 37




          205. Plaintiff seeks injunctive relief and actual damages under Minn. Stat. § 8.31, which

creates -a private right of action when the action would benefit the public. The present action

benefits the public in Plaintiff's community, the State of Minnesota, and the United States. In

addition to placing thousands of civilians and military servicemembers, including thousands of

Minnesotans, at risk of suffering hearing damage and other•impairment, Defendants' fraud has led

to enormous costs to Minnesotans because of the U.S. military's repeated purehases of the

defective earplugs and because of the enormous medical costs associated with treating military

servicemembers. Moreover, because the Dual-Ended Earplugs were not recalled and continue to

be sold by others, these costs are continuing. Defendants' conduct was directed in order to increase

profits at the expense of consumers' health and safety, including U.S. military servicemembers. A

significant public interest exists in ensuring that Defendants adhere to statutes designed to protect

consumers. Plaintiff seeks monetary and injunctive relief in order to stop further

misrepresentations by Defendants that have caused, and are continuing to cause, significant

injuries such as hearing loss and tinnitus.----- -   •                   - - -- --- - - - • --- =   •       _-


                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays as follows:

         1.        For an award of monetary damages, including compensatory relief, in an amount

ezcceeding $50,000, the exact amount to be proven at trial;

         2.        An award of punitive• or exeinplary damages in such amount as may be proven at

trial;

         3.        An award of all applicable statutory penalties or other statutory relief as allowed by

law;

         4.        An award of pre- and post judgment interest as allowed by .law; -


                                                     34

4841-5818-6927, v. 1 •
    CASE 0:20-cv-00143-JRT-KMM Document 1-1 Filed 01/10/20 Page 37 of 37




           5.            An award of costs and disbursements;

           6.            An award of reasonable attoimeys' fees as allowed by law; and

           7.            An award of all such other and further relief as the Court deems just and equitable.

                                             DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by juiy on all issues so triable under applicable law.



                                                              EcicLArm & Bz,ArtDo LLP


Dated: December 23, 2019
                                                              Jdrff TI. Ecicland (# 139920)
                                                              Vince C. Reuter (#390874)
The undersigned acknowledges that sanctions may
be imposed under Minn. Stat. § 549.211                        Jared M: Reams (#397159)
                                                              800 Lumber Exchange Building
                                                              10 South Fifth Street
JeffjVEckland, Esq.
                                                              Minneapolis, MN 55402
                                                              (612) 236-0160

                                                              Counsel for Plaintiff




                                                         35
4812-7257-0031,   v. 1
